         Case 1:20-cv-03020-JPO Document 39 Filed 08/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK,
                               Plaintiff,
                                                                20-CV-3020 (JPO)
                     -v-
                                                                      ORDER
 UNITED STATES DEPARTMENT OF
 LABOR et al.,
                     Defendants.


J. PAUL OETKEN, District Judge:

       Having resolved the claims in this action by the Opinion and Order dated August 3, 2020,

the Court hereby directs the Clerk of Court to enter judgment in accordance with that Opinion

and Order and to close this case.

       SO ORDERED.

Dated: August 24, 2020
       New York, New York

                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge
